 
Exhibit 10.1

 
 
ALLIANCE FIBER OPTIC PRODUCTS, INC.
 
2000 EMPLOYEE STOCK PURCHASE PLAN
 
(As amended and restated effective November 1, 2010)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


Table of Contents
 
Page
 

SECTION 1. PURPOSE OF THE PLAN.  1    1 SECTION 2. DEFINITIONS.  1         
(a)        "Board"  1          (b)        "Code"  1         
(c)        "Committee"  1          (d)        "Company"  1         
(e)        "Compensation"  1          (f)        "Corporate Reorganization"  1
         (g)        "Eligible Employee"  2          (h)        "Exchange Act"  2
         (i)        "Fair Market Value"  2          (j)        "Offering Period"
 2          (k)        "Participant"  2          (l)        "Participating
Company"  2          (m)        "Plan"  2          (n)        "Plan Account"  2
         (o)        "Purchase Price"  2          (p)        "Stock"  2         
(q)        "Subsidiary"  2     SECTION 3. ADMINISTRATION OF THE PLAN   3    
      (a)        Committee Composition  3           (b)        Committee
Responsibilities  3      SECTION 4. ENROLLMENT AND PARTICIPATION   3          
(a)        Offering Periods  3           (b)        Enrollment  3          
(c)        Duration of Participation  3     SECTION 5. EMPLOYEE CONTRIBUTIONS 
 3           (a)        Frequency of Payroll Deductions  3          
(b)        Amount of Payroll Deductions  4           (c)        Changing
Withholding Rate  4           (d)        Discontinuing Payroll Deductions  4    
SECTION 6. WITHDRAWAL FROM THE PLAN   4           (a)        Withdrawal  4     
     (b)        Re-enrollment After Withdrawal  4    
SECTION 7. CHANGE IN EMPLOYMENT STATUS 
 4          (a)        Termination of Employment  4          (b)        Leave of
Absence  4          (c)        Death  4     SECTION 8. PLAN ACCOUNTS AND
PURCHASE OF SHARES   4          (a)        Plan Accounts  5         
(b)        Purchase Price  5          (c)        Number of Shares Purchased  5
         (d)        Available Shares Insufficient  5

 
i
 
 
 

--------------------------------------------------------------------------------

 

           (e)        Issuance of Stock  5          (f)        Unused Cash
Balances  6          (g)        Stockholder Approval  6     SECTION 9.
LIMITATIONS ON STOCK OWNERSHIP   6          (a)        Five Percent Limit  6
         (b)        Dollar Limit  6     SECTION 10. RIGHTS NOT TRANSFERABLE   6
   
SECTION 11. NO RIGHTS AS AN EMPLOYEE 
 7    
SECTION 12. NO RIGHTS AS A STOCKHOLDER 
 7     SECTION 13. SECURITIES LAW REQUIREMENTS   7    
SECTION 14. STOCK OFFERED UNDER THE PLAN 
 7         (a)        Authorized Shares  7         (b)        Antidilution
Adjustments  7         (c)        Reorganizations  7    
SECTION 15. AMENDMENT OR DISCONTINUANCE
 8     SECTION 16. EXECUTION   8    

 
ii
 
 
 

--------------------------------------------------------------------------------

 


ALLIANCE FIBER OPTIC PRODUCTS, INC.
 
2000 EMPLOYEE STOCK PURCHASE PLAN
 
(As amended and restated effective November 1, 2010)
 
SECTION 1. Purpose Of The Plan.
 
    The Plan was adopted by the Board on September 7, 2000, effective as of the
date of the initial offering of Stock to the public pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission. The
Plan was subsequently amended, and is hereby amended and restated as of November
1, 2010. The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions.  The Plan is intended to qualify under
section 423 of the Code.  All share references are on a post -August 27, 2010
reverse stock split basis.
 
SECTION 2. Definitions.
 
    (a) "Board" means the Board of Directors of the Company, as constituted from
time to time.
 
    (b) "Code" means the Internal Revenue Code of 1986, as amended.
 
    (c) "Committee" means a committee of the Board, as described in Section 3.
 
    (d) "Company" means Alliance Fiber Optic Products, Inc., a Delaware
corporation.
 
    (e) "Compensation" means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus (ii)
any pre-tax contributions made by the Participant under section 401(k) or
section 125 of the Code. "Compensation" shall exclude all non-cash items, moving
or relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.
 
    (f) "Corporate Reorganization" means:
 
    (i) The consummation of a merger or consolidation of the Company with or
into another entity, or any other corporate reorganization; or
 
    (ii) The sale, transfer or other disposition of all or substantially all of
the Company's assets or the complete liquidation or dissolution of the Company.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
    (g) "Eligible Employee" means any employee of a Participating Company whose
customary employment is full time, which means for more than five months per
calendar year and for more than 20 hours per week.
 
    The foregoing notwithstanding, an individual shall not be considered an
Eligible Employee if his or her participation in the Plan is prohibited by the
law of any country which has jurisdiction over him or her.
 
    (h) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
    (i) "Fair Market Value" means the market price of Stock, determined by the
Committee as follows:
 
    (i) If Stock was traded on a national or regional stock exchange on the date
in question, then the Fair Market Value shall be equal to the closing price
reported by the applicable composite transactions report for such date; or
 
    (ii) If the foregoing provision is not applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.
 
    Whenever possible, the determination of Fair Market Value by the Committee
shall be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by the stock exchange. Such determination shall be
conclusive and binding on all persons.
 
    (j) "Offering Period" means a period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a), or such other period as the Committee may determine in its sole
discretion.
 
    (k) "Participant" means an Eligible Employee who elects to participate in
the Plan, as provided in Section 4(b).
 
    (l) "Participating Company" means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.
 
    (m) "Plan" means this Alliance Fiber Optic Products, Inc. 2000 Employee
Stock Purchase Plan, as it may be amended from time to time.
 
    (n) "Plan Account" means the account established for each Participant
pursuant to Section 8(a).
 
    (o) "Purchase Price" means the price at which Participants may purchase
Stock under the Plan, as determined pursuant to Section 8(b).
 
    (p) "Stock" means the Common Stock of the Company.
  
    (q) "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last
 
2
 
 
 

--------------------------------------------------------------------------------

 
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
SECTION 3. Administration of the Plan
 
    (a) Committee Composition.  The Plan shall be administered by the Committee.
The Committee shall consist exclusively of one or more directors of the Company,
who shall be appointed by the Board.
 
    (b) Committee Responsibilities.  The Committee shall interpret the Plan and
make all other policy decisions relating to the operation of the Plan. The
Committee may adopt such rules, guidelines and forms as it deems appropriate to
implement the Plan. The Committee's determinations under the Plan shall be final
and binding on all persons.
 
SECTION 4. Enrollment and Participation.
 
    (a) Offering Periods.  While the Plan is in effect, two Offering Periods
shall commence in each calendar year. The Offering Periods shall consist of
six-month periods, unless otherwise determined by the Committee, commencing on
May 1 and November 1 of each year.  Any Offering Periods commencing before
November 1, 2010 and in effect on October 31, 2010, shall terminate on October
31, 2010.
 
    (b) Enrollment.  Any individual who, on the day preceding the first day of
an Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Committee.  The enrollment form shall be
filed with the Company at the prescribed location not later than 15 days prior
to the commencement of such Offering Period.  All Eligible Employees shall be
automatically enrolled in the initial Offering Period under the Plan.
 
    (c) Duration of Participation.  Once enrolled in the Plan, a Participant
shall continue to participate in the Plan until he or she ceases to be an
Eligible Employee, withdraws from the Plan under Section 6(a) or reaches the end
of the Offering Period in which his or her employee contributions were
discontinued under Section 9(b). A Participant who withdrew from the Plan under
Section 6(a) may again become a Participant, if he or she then is an Eligible
Employee, by following the procedure described in Subsection (b) above. A
Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Offering Period ending in the next calendar year, if he or she then is
an Eligible Employee.  When a Participant reaches the end of an Offering Period
but his or her participation is to continue, then such Participant shall
automatically be re-enrolled for the Offering Period that commences immediately
after the end of the prior Offering Period.
 
SECTION 5. Employee Contributions.
 
    (a) Frequency of Payroll Deductions.  A Participant may purchase shares of
Stock under the Plan solely by means of payroll deductions. Payroll deductions,
as designated by the Participant pursuant to Subsection (b) below, shall occur
on each payday during participation in the Plan.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
    (b) Amount of Payroll Deductions.  An Eligible Employee shall designate on
the enrollment form the portion of his or her Compensation that he or she elects
to have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee's Compensation, but not less than 1% nor
more than 20%.
 
    (c) Changing Withholding Rate.  A Participant may not change the rate of
payroll withholding during an Offering Period (except upon a withdrawal pursuant
to Section 6(a)).  A Participant may change the rate of payroll withholding
effective at the commencement of a subsequent Offering Period by filing a new
enrollment form with the Company at the prescribed location and time prior to
the commencement of such subsequent Offering Period.
 
    (d) Discontinuing Payroll Deductions.  Employee contributions may be
discontinued automatically pursuant to Section 9(b).
 
SECTION 6. Withdrawal From The Plan.
 
    (a) Withdrawal. A Participant may elect to withdraw from the Plan by filing
the prescribed form with the Company at the prescribed location at any time
before the last day of an Offering Period. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant's Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.
   
    (b) Re-enrollment After Withdrawal.  A former Participant who has withdrawn
from the Plan shall not be a Participant until he or she re-enrolls in the Plan
under Section 4(b). Re-enrollment may be effective only at the commencement of
an Offering Period.
 
SECTION 7. Change in Employment Status.
 
    (a) Termination of Employment.  Termination of employment as an Eligible
Employee for any reason, including death, shall be treated as an automatic
withdrawal from the Plan under Section 6(a). (A transfer from one Participating
Company to another shall not be treated as a termination of employment.)
 
    (b) Leave of Absence.  For purposes of the Plan, employment shall not be
deemed to terminate when the Participant goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
in writing. Employment, however, shall be deemed to terminate three months after
the Participant goes on a leave, unless a contract or statute guarantees his or
her right to return to work. Employment shall be deemed to terminate in any
event when the approved leave ends, unless the Participant immediately returns
to work.
 
    (c) Death.  In the event of the Participant's death, the amount credited to
his or her Plan Account shall be paid to a beneficiary designated by him or her
for this purpose on the prescribed form or, if none, to the Participant's
estate. Such form shall be valid only if it was filed with the Company at the
prescribed location before the Participant's death.
 
SECTION 8. Plan Accounts and Purchase of Shares.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
    (a) Plan Accounts.  The Company shall maintain a Plan Account on its books
in the name of each Participant. Whenever an amount is deducted from the
Participant's Compensation under the Plan, such amount shall be credited to the
Participant's Plan Account. Amounts credited to Plan Accounts shall not be trust
funds and may be commingled with the Company's general assets and applied to
general corporate purposes. No interest shall be credited to Plan Accounts.
 
    (b) Purchase Price.  The Purchase Price for each share of Stock purchased at
the close of an Offering Period shall be the lower of:
 
    (i) 85% of the Fair Market Value of such share on the last trading day of
the month in which the Offering Period expired; or
 
    (ii) 85% of the Fair Market Value of such share on the last trading day
before the commencement of the applicable Offering Period.


    (c) Number of Shares Purchased.  As of the last trading day of each Offering
Period, each Participant shall be deemed to have elected to purchase the number
of shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant's Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant's Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than five hundred (500)
shares of Stock with respect to any Offering Period nor more than the amounts of
Stock set forth in Sections 9(b) and 14(a). The Committee may determine with
respect to all Participants that any fractional share, as calculated under this
Subsection (c), shall be (i) rounded down to the next lower whole share or (ii)
credited as a fractional share.  For each Offering Period, the Committee shall
have the authority to establish additional limits on the number of shares
purchasable by each Participant or by all Participants in the aggregate.
 
    (d) Available Shares Insufficient.  In the event that the aggregate number
of shares that all Participants elect to purchase during an Offering Period
exceeds the maximum number of shares remaining available for issuance under
Section 14(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.
 
    (e) Issuance of Stock.  Certificates representing the shares of Stock
purchased by a Participant under the Plan shall be issued to him or her as soon
as reasonably practicable after the close of the Offering Period, except that
the Committee may determine that such shares shall be held for each
Participant's benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
    (f) Unused Cash Balances.  An amount remaining in the Participant's Plan
Account that represents the Purchase Price for any fractional share shall be
refunded to the Participant, in cash, without interest. Any amount remaining in
the Participant's Plan Account that represents the Purchase Price for whole
shares that could not be purchased by reason of Subsection (c) above, Section
9(b) or Section 14(a) shall be refunded to the Participant in cash, without
interest.
 
    (g) Stockholder Approval.  Any other provision of the Plan notwithstanding,
no shares of Stock shall be purchased under the Plan unless and until the
Company's stockholders have approved the adoption of the Plan.
 
SECTION 9. Limitations on Stock Ownership.
 
    (a) Five Percent Limit.  Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:
 
    (i) Ownership of stock shall be determined after applying the attribution
rules of section 424(d) of the Code;
 
    (ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and
 
    (iii) Each Participant shall be deemed to have the right to purchase up to
the maximum number of shares of Stock that may be purchased by a Participant
under this Plan under the individual limit specified in Section 8(c).
 
    (b) Dollar Limit.  Any other provision of the Plan notwithstanding, no
Participant shall accrue the right to purchase Stock with a Fair Market Value in
excess of $25,000 per calendar year (under this Plan and all other employee
stock purchase plans of the Company or any parent or Subsidiary of the Company)
as determined under section 423 and the regulations thereunder.
 
    For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall resume at
the beginning of the earliest Offering Period ending in the next calendar year
(if he or she then is an Eligible Employee).
 
SECTION 10. Rights Not Transferable.
 
    The rights of any Participant under the Plan, or any Participant's interest
in any Stock or moneys to which he or she may be entitled under the Plan, shall
not be transferable by voluntary or involuntary assignment or by operation of
law, or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan,
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
other than by beneficiary designation or the laws of descent and distribution,
then such act shall be treated as an election by the Participant to withdraw
from the Plan under Section 6(a).
 
SECTION 11. No Rights as an Employee.
 
    Nothing in the Plan or in any right granted under the Plan shall confer upon
the Participant any right to continue in the employ of a Participating Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.
 
SECTION 12. No Rights as a Stockholder.
 
    A Participant shall have no rights as a stockholder with respect to any
shares of Stock that he or she may have a right to purchase under the Plan until
such shares have been purchased on the last day of the applicable Offering
Period.
 
SECTION 13. Securities Law Requirements.
 
    Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company's securities may then be traded.
 
SECTION 14. Stock Offered Under The Plan.
 
    (a) Authorized Shares The maximum aggregate number of shares of Stock
available for purchase under the Plan is three hundred thousand (300,000), plus
an annual increase to be added on the first day of the Company's fiscal year
beginning in years 2001 through 2010 equal to such amount as may be determined
by the Board or, if less, the lesser of (i) two hundred thousand (200,000)
shares or (ii) one percent (1%) of the outstanding shares on such date. The
aggregate number of Shares available for purchase under the Plan shall at all
times be subject to adjustment pursuant to Section 14.
 
    (b) Antidilution Adjustments.  The aggregate number of shares of Stock
offered under the Plan, the individual Participant share limitation described in
Section 8(c) and the price of shares that any Participant has elected to
purchase shall be adjusted proportionately by the Committee for any increase or
decrease in the number of outstanding shares of Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, any
other increase or decrease in such shares effected without receipt or payment of
consideration by the Company, the distribution of the shares of a Subsidiary to
the Company's stockholders or a similar event.
 
    (c) Reorganizations.  Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is assumed by the surviving corporation
or its parent corporation pursuant to the plan of merger or consolidation.
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
The Plan shall in no event be construed to restrict in any way the Company's
right to undertake a dissolution, liquidation, merger, consolidation or other
reorganization.
 
SECTION 15. Amendment or Discontinuance.
 
    The Board shall have the right to amend, suspend or terminate the Plan at
any time and without notice. Except as provided in Section 14, any increase in
the aggregate number of shares of Stock to be issued under the Plan shall be
subject to approval by a vote of the stockholders of the Company. In addition,
any other amendment of the Plan shall be subject to approval by a vote of the
stockholders of the Company to the extent required by an applicable law or
regulation.
 
SECTION 16. Execution.
 
    To record the amendment and restatement of the Plan by the Board, effective
November 1, 2010, the Company has caused its authorized officer to execute the
same.
 
 
Alliance Fiber Optic Products, Inc.
 
By:   /s/Peter C. Chang       
 
Name: Peter C. Chang
 
Title: President and Chief Executive Officer
 


8

 
 

--------------------------------------------------------------------------------

 

